

EXHIBIT 10.33





FOURTH AMENDMENT TO THE
TYSON FOODS, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT
AND LIFE INSURANCE PREMIUM PLAN




THIS FOURTH AMENDMENT is made on this 15th day of November, 2012, by TYSON
FOODS, INC., a Delaware corporation (the “Company”).


W I T N E S S E T H:


WHEREAS, the Company maintains the Tyson Foods, Inc Supplemental Executive
Retirement and Life Insurance Premium Plan (the “Plan”) originally effective as
of March 12, 2004 and as most recently amended and restated as of March 1, 2007;


WHEREAS, the Company desires to amend the Plan to revise the manner in which
insurance premiums are calculated in determining life insurance premium payment
benefits that are provided under the Plan; and


WHEREAS, this Fourth Amendment shall supersede the provisions of the Plan to the
extent those provisions are inconsistent with the provisions of this amendment.


NOW, THEREFORE, the Company does hereby amend the Plan, effective as of October
1, 2012, by deleting the first and second sentences of Section 6.1 and by
substituting therefor the following:


“The LIP benefit is an annual amount payable during the period that the
Participant is an Active Participant and is equal to the sum of (a) the amount
of the annual premium due under the policy described in Section 3.2, reduced by
the portion of such annual premium payable by the Participant as and to the
extent determined by the Plan Administrator, plus (b) the amount determined
under Clause (a) multiplied by the tax withholding rate for supplemental wages
applicable to the Participant. The face amount of the death benefit under the
policy shall depend upon the type of policy designated by the Plan Administrator
pursuant to Section 3.2 for the Participant and the Participant's band level as
an Eligible Contracted Officer, as in effect on the applicable policy
anniversary date of each calendar year.”


Except as specifically amended hereby, the Plan shall remain in full force and
effect prior to this Fourth Amendment.





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Fourth Amendment to be executed
on the day and year first above written


TYSON FOODS, INC.
 
 
By:
/s/ Dennis Leatherby
 
 
Title:
EVP and CFO
 
 



                    


ATTEST:


By: /s/ R. Read Hudson            


Title: VP, Assoc. GC and Secretary        


[CORPORATE SEAL]







2

